Citation Nr: 0624971	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for instability of the right knee with derangement of lateral 
cartilage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1968 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

The case was previously before the Board in October 2005, 
when the issue of entitlement to a rating in excess of 20 
percent for a right knee disorder rated under Diagnostic Code 
5257 and the issue of entitlement to service connection for 
arthritis of the right knee were remanded for evidentiary 
development.  By a rating decision of March 2006 the RO 
continued and confirmed the 20 percent rating for right knee 
disability under Diagnostic Code 5257.  However, the RO 
established service connection for arthritis of the right 
knee and assigned this condition a rating of 10 percent 
pursuant to Diagnostic Code 5010.  The RO noted that this 
represented a total grant of benefits sought on appeal for 
this issue.  The veteran has not expressed disagreement with 
the 10 percent rating assigned or with the effective date for 
the 10 percent rating assigned for arthritis of the right 
knee.  Accordingly, those matters will not be addressed in 
this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the effective 
date or the compensation level assigned for the disability].


FINDINGS OF FACT

1.  The veteran presently has a 20 percent disability rating 
base upon instability of the right knee under Diagnostic Code 
5257 and a separate 10 percent disability rating for 
arthritis of the right knee with limited or painful motion 
under Diagnostic Code 5010.

2.  The right knee disability is manifested by no more than 
slight instability or subluxation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee disability based upon instability or subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Code 5257 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letter dated in 
October 2002, and November 2005 satisfied the duty to notify 
provisions with respect to the claim.  The veteran's service 
medical records, private medical records and VA medical 
records have been obtained, and he has been accorded a recent 
VA Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  The veteran's claim has been readjudicated in March 
2006 Supplemental Statement of the Case which is subsequent 
to the most recent letter which provided the required notice.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and VA Compensation 
and Pension examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claim for an increased 
rating for his service-connected right knee disability.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected knee disabilities.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
for increased disability ratings.  

The veteran is service-connected for the residuals of a 
fragment wound to the right knee with derangement of lateral 
cartilage at a 20 percent disability rating under Diagnostic 
Code 5257, which contemplates other impairment of the knee, 
including recurrent subluxation or lateral instability.  A 10 
percent evaluation has also been assigned for right knee 
disability based upon arthritis with limited or painful 
motion under Diagnostic Code 5010.  As noted above, the 10 
percent rating based upon arthritis with limited or painful 
motion is not in appellate status.

Pursuant to Diagnostic Code 5257, a 10 percent rating will be 
assigned where there is slight recurrent subluxation or 
lateral instability; a 20 percent rating will be assigned for 
moderate disability; and a 30 percent rating is warranted for 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005). 

As noted above, arthritis of the right knee is rated under 
Diagnostic Code 5010 which provides that traumatic arthritis 
is to be rated as degenerative arthritis under Diagnostic 
Code 5003.  Under this code, degenerative arthritis is to be 
rated based upon limitation of motion of the affected joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  Thus, any 
limited or painful motion associated with the veteran's right 
knee disability is contemplated by the 10 percent rating 
under Diagnostic Code 5010.  The rating under Diagnostic Code 
5257 does not contemplate such symptoms.

In December 2005, the most recent VA examination of the 
veteran was conducted.  X-ray examination confirmed the 
presence of mild osteoarthritis of the right knee.  Range of 
motion testing of the right knee was conducted and revealed 
flexion to 110 degrees and extension to 0 degrees.  The 
veteran reported functional limitation of being able to stand 
for 15 minutes and walk two blocks.  There was no evidence of 
tenderness, swelling, subluxation, or instability.  Well 
healed, non-tender scars from the veteran's in-service right 
knee wound were also noted.  The Board notes that the 
findings of this VA examination are consistent with the 
findings on all of the prior VA examination reports of 
record.  The prior examination reports also reveal good range 
of motion of the right knee with a lack of any instability.  
Moreover, VA outpatient treatment reports do not show any 
treatment for right knee symptoms.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent rating for the 
veteran's right knee disability based upon instability or 
subluxation.  None of the medical evidence of record suggests 
that the veteran has more than slight subluxation or 
instability of the right knee.  Accordingly, a disability 
rating in excess of 20 percent under Diagnostic Code 5257 
based upon instability or subluxation of the right knee is 
denied.  38 C.F.R. Part 4, including §  4.71a and Diagnostic 
Code 5257.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent for the veteran's right knee disability based upon 
instability or subluxation, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for instability 
of the right knee with derangement of lateral cartilage is 
denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


